Citation Nr: 0612913	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  92-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder manifested by nausea and vomiting in service.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
September 1952.  He also had National Guard service before 
his active duty tour and again from 1954 to 1956.

The procedural history of this matter is extensive.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 1991 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama that 
denied service connection for diverticulitis.  The veteran 
appealed the RO decision, and in July 1993 the Board denied 
service connection for diverticulitis.  The veteran appealed 
the July 1993 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 1995 decision 
the Court vacated the Board's decision and remanded the case.  
The Board thereafter remanded the case to the RO in October 
1995 and February 1999 for further development.

In a December 1999 decision, the Board again denied 
entitlement to service connection for a gastrointestinal 
disorder.  The veteran appealed the Board decision to the 
Court, and in an October 2000 Order, the Court granted a 
joint motion to remand the case to the Board.  The Board 
thereafter remanded the case to the RO in October 2001.

In an August 2003 decision, the Board denied the claim of 
entitlement to service connection for a gastrointestinal 
disorder manifested by nausea and vomiting in service.  The 
veteran thereafter appealed to the Court, and in a March 2005 
Order, the Court vacated and remanded the August 2003 Board 
decision.  The Board remanded the case to the RO in September 
2005.  


FINDINGS OF FACT

1.  The veteran had episodes of nausea and vomiting after 
strenuous exercise in service, and has complained of gastric 
distress since service.

2.  Though the veteran has been treated for diverticulitis at 
various times during recent years, colonoscopies and barium 
enema studies show only diverticulosis.  There is no evidence 
that he has, or has ever had, diverticulitis.

3.  Nausea and vomiting are not manifestations of either 
diverticulosis or diverticulitis.

4.  The veteran has had various other gastric disorders, 
including hiatal hernia, reflux esophagitis, and Helicobacter 
pylori colonization, but none of them have been linked by 
medical evidence to his active military service.


CONCLUSION OF LAW

The veteran did not incur or aggravate a gastrointestinal 
disorder in active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2005 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  The claim was thereafter readjudicated 
in a February 2006 supplemental statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal is harmless because the preponderance of 
the evidence is against the appellant's claim for service 
connection.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence (38 U.S.C.A. § 5103(a) was not enacted 
until many years after 1991), any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
October 2005 written notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal. Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.  

In an April 1991 statement, the veteran said that, while in 
service, he vomited after strenuous exercise and, since 
service, he had been diagnosed with diverticulitis.  He also 
submitted numerous statements from friends, detailed in prior 
Board decisions, who recalled his nausea and vomiting after 
running in service.

In its June 1995 decision, the Court stated that the 
veteran's file included a "finding that [his service medical 
records] may have been destroyed in the 1973 National 
Personnel Records Center fire."  In fact, the file includes 
no such finding and, in 1953, long before the 1973 fire, VA 
obtained all of the veteran's service medical records from 
his 1951-1952 tour of active duty.  These records include a 
13 February 1951 sick call report where he complained of 
upset stomach and sore throat.  Apparently, he gave a history 
of "morning nausea" because the examiner wrote that he did 
not believe that morning nausea, present for three to four 
months, was organically significant.  The diagnosis was 
pharyngitis and the examiner ordered cough syrup, gargle, and 
aspirin.

Service medical records show that the veteran complained of 
chills, headache, cold, and sore throat on 16 February 1951.  
The diagnosis was upper respiratory infection and the 
treatment was penicillin, cough syrup, gargle, aspirin, and 
restriction to quarters.

Morning reports of the veteran's units of assignment were 
reviewed, and a December 1997 report from the National 
Personnel Records Center enclosed a single morning report, 
dated 16 February 1951, showing that the veteran was that day 
transferred from "present for duty" to "sick in quarters."  
His service medical records show that he was checked on 17, 
18, and 19 February, and treatment continued.  On 20 
February, he was returned to duty.  That episode was the only 
episode where service medical records indicated that he was 
not present for duty due to illness, though the veteran has 
contended that he was not available for duty on many 
occasions due to gastric distress.

A September 1952 separation examination was entirely negative 
for a gastrointestinal disorder.

In a December 1985 statement, Robert Stroop reported that, 
from December 1952 to August 1953, he and the veteran lived 
in the same boarding house, that the appellant occasionally 
complained of nausea and feeling that he would pass out, and 
that he was prescribed penicillin by a Dr. Singleton.

The earliest reference to a gastrointestinal disorder by a 
health care professional appears on a January 1992 
prescription form of Dr. H. Ben Ringsdorf.  It was there 
noted that the veteran was diagnosed with diverticulitis in 
January 1970 by a Dr. S. Phillips.  Dr. Ringsdorf did not 
indicate whether his knowledge of Dr. Phillips' diagnosis was 
based on history from the veteran or otherwise.  There are no 
records in the file from a Dr. Phillips.

In a February 1996 statement, the veteran's current wife said 
that she met her husband in 1965 and married him in 1966, 
that he had stomach problems since she had known him, that he 
was diagnosed with diverticulitis, and that he has been 
treated by Drs. Phillips, Coleman, Ringsdorf, and Thomas.

In a February 1996 statement, the appellant's spouse reported 
that she started dating the veteran in August 1952, that they 
were married in 1953 and divorced in 1963.  She stated that 
the veteran had stomach problems manifested by nausea, 
vomiting, fever, and feeling that he would pass out, and that 
he was treated with penicillin at Vaughan Memorial Hospital 
by Drs. Singleton, Baines, and Lucky.

A February 1996 letter from Dr. Albert Thomas reported that 
the veteran had been his patient since May 1992 for, among 
other disorders, diverticulitis.


In July 1996, at Providence Hospital, the veteran underwent 
sigmoidoscopy and esophagogastroduodenoscopy.  The 
examination of the lower gastrointestinal tract showed 
numerous sigmoid diverticula, but no gross lesions.  The 
diagnosis was diverticulosis.  The examination of the upper 
gastrointestinal tract showed mild narrowing at the 
gastroesophageal junction, a large hiatal hernia, superficial 
ulcers in the distal esophagus, and linear erosions extending 
from the distal to the proximal esophagus.  The diagnoses 
were diverticulosis, and a hiatal hernia with grade III 
reflux esophagitis.

In a September 1996 outpatient treatment record from 
Providence Hospital, the examiner noted that the veteran 
complained of abdominal pain and said that the pain was 
"typical of what he [the veteran] calls diverticulitis."  
There was no fever and the abdomen was soft and only 
minimally tender over the left lower quadrant.  The 
assessment was "probable diverticulitis or just 
diverticulosis with spasm."

In a February 1997 statement, Bill Hardy said he had known 
the veteran since 1950, that the veteran had had stomach 
problems from 1952 to the present, and that he was treated 
with penicillin at Vaughan Memorial Hospital.

In a February 1997 statement, Minnie Tyes said she worked for 
the appellant and his first wife from 1960 to 1963, and that 
the veteran had stomach problems during that time.

At an August 1997 VA gastroenterology examination, the 
veteran reported several episodes per month, since 1951, of 
dyspepsia, nausea, vomiting, and lower abdominal pain.  An 
esophagogastroduodenoscopy revealed a normal esophagus 
without active lesions, inflammation, ulceration, or 
scarring, but there was a linear, healed track possibly 
representing a healed mucosal tear or a healed ulceration.  
The area of the lower esophageal sphincter appeared normal, 
but there was a small hiatal hernia.  The stomach was normal 
and without ulceration, but the duodenum showed multiple 
petechial hemorrhaging most likely secondary to retching that 
occurred during the procedure.  Biopsies were obtained and 
tested positive for Helicobacter pylori.  The diagnoses were 
chronic gastritis due to H. pylori, history of episodic 
emesis of undetermined origin, and an old, healed, suspected 
esophageal tear.


In March 1999, VA obtained the veteran's medical records from 
his 1954-1956 National Guard service.  Notably, the veteran 
did not report a gastrointestinal disorder at a July 1954 
National Guard entrance examination, and none was found by 
clinical evaluation.

Records by Jack Coleman, MD, submitted by the veteran in 
April 1999, include a treatment record dated in September 
1977 that noted history of diverticulitis.  A September 1987 
record noted diverticulitis, but did not reflect any physical 
findings, and prescribed only Mylanta Gel.  A November 1987 
record noted a history of diverticulitis, and prescribed 
Flagyl, and a record dated the following day indicated that 
the veteran was to return for a barium enema if symptoms 
increased.  The next record addressed an unrelated complaint 
and is dated in March 1992.  A January 1992 letter from Dr. 
Coleman noted that he treated the veteran for diverticulitis 
on September 16 and November 5, 1987.

In April 1999, the veteran submitted a photocopy of a portion 
of a record from Family Medical West.  The portion of the 
record copied reflected four separate outpatient visits, two 
of which were in November 1980, the third in December 1980, 
and the fourth in September 1988.  On the first visit, the 
examiner indicated that the veteran had been followed 
previously for seven months for hypertension by a Dr. 
Phillips, and the three 1980 records addressed hypertension.  
The entry made for the September 1988 visit noted pain in the 
left lower quadrant, constipation, history of diverticulitis, 
no rebound or guarding, normal bowel sounds, and "suspect 
diverticulitis."

In April 1999, the veteran submitted a June 1998 treatment 
record but did not identify the health care professional who 
prepared it.  The record noted the appellant's self-reported 
history of diverticulitis, and the 1996 
esophagogastroduodenoscopy and sigmoidoscopy that showed 
gastroesophageal reflux disease and esophagitis, all of which 
were deemed to be "stable."

In April 1999, the veteran submitted a March 1999 a barium 
enema examination report from the Mobile Ambulatory Care 
Center which revealed a plethora of diverticula throughout 
the colon consistent with diverticulosis.  There was no 
evidence of perforation.  This record does not reflect a 
confirmed diagnosis of diverticulitis.

At an April 1999 examination Albert Thomas, M.D., the veteran 
complained of pain over the left lower abdomen that was 
aggravated by eating spicy foods and nuts.  The doctor 
recorded that, "The pt's problems, according to pt, started 
around 1951 while in the military service." The veteran said 
that, since 1951, he had had intermittent, and occasionally 
severe, left lower quadrant pain accompanied by nausea, gas, 
and abdominal distention.  The veteran said barium enemas 
revealed left-side diverticula.  Currently, the appellant 
reported occasional constipation and diarrhea, and he 
believed that his symptoms were worsening.  The appellant 
related all of his symptoms to diverticular disease of the 
colon.  On examination, the abdomen was soft and flat, with 
slight left lower quadrant tenderness, but no rebound.  The 
pertinent impression was diverticular disease of the colon.

At a May 1999 VA gastroenterology examination, the veteran 
reported vomiting approximately five times during the 
preceding year, most recently two months earlier.  He said he 
experienced dysphagia and a meat bolus in 1996, and underwent 
esophagogastroduodenoscopy that revealed esophagitis and 
longitudinal ulcerations.  He was given some samples of 
Prilosec and finished the medication just before the August 
1997 VA esophagogastroduodenoscopy.  The examiner noted that 
the August 1997 endoscopy showed that the esophagitis and the 
longitudinal ulcers, revealed by the 1996 examination, had 
healed.  The examiner also noted that biopsies from the 1997 
endoscopy revealed an H. pylori colonization, and the veteran 
said VA provided him with medication for that.  The veteran 
denied receiving treatment since.  He also denied 
hematemesis, melena, and diarrhea, but gave a forty-year 
history of chronic constipation.  On examination, the abdomen 
was soft, with no masses or hernias.  There was slight, 
subjective, tenderness to deep pressure over the left lower 
quadrant.  An H. pylori titer revealed antibodies suggesting 
that the bacteria were still present.  Diagnoses were history 
of nausea and vomiting with no pathologic diagnosis; history 
of gastric colonization of H. pylori, treated, but possibly 
persistent; diverticulosis of the colon; and healed reflux 
esophagitis.


The examiner reported that he thoroughly reviewed the 
veteran's file.  He found that, although diverticulosis was 
seen by barium enema, the criteria for a diagnosis of 
diverticulitis had not been documented.  He said that earlier 
diagnoses of diverticulitis had been based on symptoms or 
history, but were not supported by evidence of fever, 
leukocytosis, or peritoneal signs, and that treatment for 
diverticulitis had been given on presumptive or empirical 
grounds.  The extensive diverticulosis seen by barium enema 
indicated abnormal motility of the colon which was, according 
to the examiner, the probable cause of the diverticulosis and 
also the cause of abdominal pain.  The examiner noted that 
diverticulosis and diverticulitis are conditions associated 
with aging, that they are rare before age 40, and that nausea 
and vomiting are not typical symptoms of either condition.  
He opined that the veteran did not have even diverticulosis, 
much less diverticulitis, at ages 19 to 21.

With regard to the veteran's nausea and vomiting in service, 
the examiner noted that such symptoms tend to occur after 
strenuous exercise.  He said that nausea, with or without 
vomiting, is recognized as a physiologic response to marked 
exertion, such as during military training, and does not 
represent disease.  In 1996, more than forty years after his 
separation from service, an esophagogastroduodenoscopy, 
prompted by dysphagia and esophageal obstruction due to a 
meat bolus, revealed esophagitis and an ulceration.  It was 
treated, though only briefly with sample medication, and had 
resolved by the time of the 1997 VA endoscopy.  The examiner 
opined that, in 1996, the veteran had an acute attack of 
esophagitis, and the resulting ulceration and edema caused a 
motility disturbance of the esophagus that led to dysphagia 
and the meat bolus.  He further opined that the esophagitis 
found in 1996 and the H. pylori found in 1997 were both 
unrelated to the veteran's nausea and vomiting in service in 
1950 to 1952.

In June 1999, Don R. Shearer presented a statement on the 
veteran's behalf pertaining to his recollections of the 
appellant's health in 1967-1969.

In an April 2001 statement, Dr. Thomas said that the veteran 
had "abdominal pain and discomfort (which in my opinion) 
started while he was in military service in 1951-1952."


In the October 2001 remand, the Board sought clarification as 
to the basis for Dr. Thomas' opinion.  In a November 2001 
letter, the RO asked Dr. Thomas to specify the 
gastrointestinal disorders the veteran had, to explain the 
bases, including diagnostic tests and clinical findings, for 
his diagnoses, and to provide a basis for his opinion that 
diagnosed disorders began in service.

In a July 2002 memorandum, Dr. Thomas repeated, verbatim, his 
opinion quoted above.  In an October 2002 letter, the RO 
again sought details from Dr. Thomas, but the doctor did not 
respond.

In March 2003, a VA gastroenterologist reviewed the veteran's 
claim file, and said that diverticulosis is a common 
condition the frequency of which increases with age.  He said 
that post-exertion nausea and vomiting are symptoms of 
neither diverticulosis nor diverticulitis.  Indeed, 
diverticulosis is usually asymptomatic.  However, if 
infection and inflammation develop in diverticulosis, the 
condition is diverticulitis, and symptoms may include 
abdominal tenderness, fever, and an elevated white cell 
count, symptoms which usually resolve promptly with 
antibiotic treatment.

Service connection is granted for disability resulting from 
injury or disease incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  To establish service connection, there 
must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  On the other hand, the requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that the appellant incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and continued to 
the present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).


A diverticulum is an abnormal pouch opening from a hollow 
organ, such as the intestine, and diverticulosis is an 
intestinal disorder characterized by the presence of many 
diverticula.  Kirwin v. Brown, 8 Vet. App. 148, 152 (1995); 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 499, 500 (28th ed. 
1994).  Diverticulosis is an abnormality, but not a 
disability.  However, if diverticula become infected and 
inflamed, the condition is diverticulitis which is a 
disability for VA compensation purposes.  See 38 C.F.R. § 
4.114, Diagnostic Code 7327.

In this case, the veteran claimed service connection for a 
gastrointestinal disorder manifested by nausea and vomiting 
after strenuous exercise in service.  Although he has 
contended he was treated in service for these complaints, his 
service medical records fail to show, save for a notation of 
"morning nausea" which the examiner felt was of no clinical 
significance, such complaints or, for that matter, diagnoses 
or treatment of any gastrointestinal disorder.

The veteran, and several of his friends and relatives, have 
contended that he suffered from gastric distress after his 
separation from service in 1952.  The veteran, however, did 
not report gastric distress at his 1954 National Guard 
physical, and records from his National Guard service do not 
show complaints, diagnoses, or treatment of a 
gastrointestinal disorder.  Further, to the extent that 
either the veteran or his friends are attempting to offer a 
diagnosis or a medical opinion linking a medical disorder to 
service, the Board finds that since they are not shown to be 
trained in the field of medicine, that they are not competent 
to offer an opinion as to any diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The earliest reference to a gastrointestinal disorder is 
found in a note written by Dr. Ringsdorf on a prescription 
form in January 1992.  The note said that a Dr. Phillips 
diagnosed diverticulitis in January 1970 more than 17 years 
after the veteran's separation from service.  There are, 
however, no records from Dr. Phillips in this file.  Next, in 
September 1977, Dr. Coleman noted a history of 
diverticulitis, but he did not have occasion to diagnose or 
treat it until 1987, some 35 years after the veteran's 
separation from service.  Even then, the diagnosis was made 
without the benefit of diagnostic tests.  Next, in a 
September 1988 record, apparently from Family Medical West, 
an examiner noted a history of diverticulitis, current 
gastric complaints, and "suspected" diverticulitis.  
Finally, in a February 1996 letter, Dr. Thomas said he had 
treated the veteran since 1992 for diverticulitis and other 
disorders.  Notably, however, Dr. Thomas has not provided 
records of that treatment or any information regarding the 
basis for his diagnosis of diverticulitis.

Thus, by 1996, there were references to diverticulitis, but 
only by way of history or empirical treatment.  No definitive 
diagnostic tests had been conducted.  In July 1996, the 
veteran underwent esophagogastroduodenoscopy at Providence 
Hospital.  That test showed hiatal hernia and reflux 
esophagitis.  He also underwent sigmoidoscopy, and that test 
showed numerous diverticula, but no lesions, and the 
diagnosis was merely diverticulosis.  An August 1997 VA 
gastroenterology examination, including 
esophagogastroduodenoscopy, showed that the esophagitis had 
healed and only a small hiatal hernia remained, and biopsies 
showed H. pylori.  An April 1999 barium enema again showed 
diverticulosis without evidence of perforation.

In May 1999, the veteran was afforded another VA 
gastroenterology examination.  On this occasion, the examiner 
noted that diagnostic studies showed diverticulosis, but not 
diverticulitis, and the veteran has never demonstrated 
peritoneal signs or such other signs of diverticulitis as 
fever or leukocytosis.  Thus, the examiner concluded that 
treatment for diverticulitis had been rendered only on 
empirical grounds.  He said, as did a different VA 
gastroenterologist in March 2003, that nausea and vomiting 
were not symptoms of diverticulosis or diverticulitis, and 
that the veteran was too young to have had either condition 
in 1952.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  That responsibility is particularly 
onerous where, as here, medical opinions diverge but, in 
weighing the medical evidence, the Board may accept one 
medical opinion and reject others.  Id.  Still, the Board 
cannot make its own independent medical determination, and it 
must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a postservice reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In addition, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

Here, though Dr. Thomas has opined that the veteran's 
abdominal distress began in service, he has been unwilling to 
support his opinion with diagnoses, clinical findings, the 
results of diagnostic tests, or other medical evidence.  
Black, Bloom.  Thus, no pathologic diagnosis has ever been 
associated with the veteran's nausea and vomiting in 1951 or 
1952.  There is no evidence of a gastrointestinal disorder 
between 1952 and, at least, 1970, and there is scant medical 
evidence of a gastrointestinal disorder between 1970 and 
1996, so there is no medical evidence linking postservice and 
in-service complaints.  Savage.  Most importantly, however, 
there was medical evidence of an upper gastrointestinal 
disorder in 1996 but, save for a possible persistent H. 
pylori colonization, it resolved by 1997.  Although there is 
medical evidence of diverticulosis, the preponderance of the 
competent is against finding that a current lower 
gastrointestinal disability is related to service.  In the 
absence of medical evidence of a current gastrointestinal 
disability that is related to service, service connection for 
one is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

As noted, in a March 2005 Order, the Court vacated and 
remanded the Board's August 2003 decision.  Essentially, the 
Court found that VA's duty to assist pursuant to 38 U.S.C.A. 
§ 5103A(a)(1) included the responsibility to obtain any 
relevant records from the Social Security Administration 
(SSA).  The Board thereafter remanded the case to the RO in 
September 2005 to accomplish such development.  SSA records 
were subsequently associated with the claims file in November 
2005. Review of these records, predominately medical in 
nature, show that the veteran had been found to be disabled 
by SSA due to two separate orthopedic-related disorders.  
Further, review of these records shows that the veteran was 
treated predominately for orthopedic-related problems, and 
does not include one gastrointestinal-related disorder, to 
include diverticulitis.  Hence, this evidence does not place 
the evidence in equipoise or otherwise provide a basis upon 
which to grant service connection.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a gastrointestinal disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


